UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6262


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

HERMAN MANDELL BROWN,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:00-cr-00015-H-2; 4:14-cv-00006-H)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herman Mandell Brown, Appellant Pro Se. Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman       Mandell   Brown       seeks    to     appeal    the     district

court’s order granting Brown’s counsel’s motion to withdraw from

representation       in   Brown’s    pending          28    U.S.C.     § 2255      (2012)

proceeding.       This    court   may     exercise         jurisdiction       only    over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial   Indus.      Loan       Corp.,     337    U.S.   541,

545-46 (1949).         The order Brown seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense   with        oral   argument     because          the    facts     and     legal

contentions    are     adequately    presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                          2